United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-51
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 5, 2011 appellant filed a timely appeal from the June 2 and September 16,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP) which denied
modification of a November 19, 2009 loss of wage-earning capacity decision. The Board
docketed the appeal as No. 12-51.
By statement signed on February 20, 2008, appellant authorized Mike Watson and
Associates to represent her before OWCP in Docket No. xxxxxx402. Mr. Watson forwarded this
authorization to OWCP accompanied by a letter dated October 10, 2008 wherein he noted that he
was appellant’s representative. After hearing no response from OWCP, Mr. Watson wrote
another letter dated October 28, 2009 wherein he again enclosed appellant’s authorization and
stated that he would like to receive all letters, notices and decisions issued by OWCP with regard
to appellant’s claim.
By decision dated November 19, 2009, OWCP noted that appellant had returned to work
at the employing establishment, determined that this position represented her wage-earning
capacity, concluded that her actual earnings met or exceeded the current wages of the job held
when injured and terminated appellant’s compensation benefits. A copy of that decision was not
sent to her authorized representative, Mr. Watson.
Appellant subsequently requested
compensation commencing January 22, 2011 because no work was available pursuant to the

National Reassessment Program. By decision dated June 2, 2011, OWCP denied her claim for
compensation. It denied modification of this decision in a decision dated September 16, 2011.
Regulations and Board case law require OWCP to send a copy of its decision to the
authorized representative.1 The Board has held that, under the Federal Employees Compensation
Act,2 a decision is not properly issued unless both appellant and the authorized representative
have been sent copies of the decision.3 Accordingly, the Board finds that the November 19,
2009 loss of wage-earning capacity decision was improperly issued and is void ab initio, i.e.,
void from its inception. As the November 19, 2009 decision was not valid, the subsequent
decisions by OWCP dated June 2 and September 16, 2011 are also invalid as they were based on
a nonexistent decision. Thus, the Board must set aside these decisions and remand the case for
an appropriate and properly issued merit decision on all relevant issues.

1

See 20 C.F.R. § 10.127. The Board held in Travis L. Chambers, 55 ECAB 138 (2003) that section 10.127
requires that a copy of an OWCP decision be sent to the authorized representative and that any other interpretation
of the language of the regulations would be inconsistent with the clear language of its initial provisions. In
George R. Bryant, Docket No. 03-2241 (issued April 19, 2005), the Board found that OWCP did no properly issue
its June 18, 2003 decision when it did not send a copy of that decision to the authorized representative on that date;
OWCP conceded a procedural error and advised that a merit review would be provided on remand to preserve
appellant’s rights. In James Consentino, Docket No. 04-1774 (issued October 21, 2004), the Board found that
OWCP improperly issued a decision terminating compensation because it did not mail the decision to appellant’s
representative and declared the termination decision null and void. Although OWCP subsequently denied
modification of the termination, the Board found that the merit reviews “did not resuscitate the termination” as
OWCP had prejudiced appellant by denying his representative the opportunity to assist in post-deprivation remedies,
including a timely hearing under 5 U.S.C. § 8124.
2

5 U.S.C. § 8101 et seq.

3

See Travis L. Chambers and James Consentino, supra note 1.

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 16 and June 2, 2011 are set aside and the case is
remanded for further proceedings consistent with this order.
Issued: June 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

